DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “depositing an amorphous silicon layer in the removed portion of the dielectric oxide layer…” However, applicants’ specification does not support that the amorphous silicon layer is deposited “in” the dielectric layer.  This is evidenced in 
Claims 10-16 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. 
Claim 10 recites “wherein the amorphous silicon layer is tuned to minimize reflection and maximize transmission by varying hydrogen content therein”, however, applicants specification describes that a content of hydrogen gas in a deposition chamber is adjusted during deposition to result in the a hydrogen containing silicon layer.   That is, the gas is adjusted, not the concentration of an already deposited layer.  Thus, applicants’ specification does not include written support for “adjusting a hydrogen content in the amorphous silicon layer…”, and this rejected under 35 USC §112(a) is proper. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites “the optional hydrogen gas”. However, no gas is recited as a optional hydrogen gas, and as such this feature lacks antecedent basis.  
 
Allowable Subject Matter
Claims 17-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

depositing an amorphous silicon layer under a multilayer patterning stack, wherein tuning the amorphous silicon layer comprises increasing hydrogen content in the amorphous silicon to simultaneously provide the amorphous silicon with an extinction coefficient (k) value within a range of about 0.4 to about 0.03 at a wavelength of about 633 nm and a refractive index of the amorphous silicon within a range of from about 4.1 to about 3.2, as recited in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898